395 F.3d 978
John DOE I, individually & as Administrator of the Estate of his deceased child Baby Doe I, & on behalf of all others similarly situated; Jane Doe I, on behalf of herself, as Adminstratrix of the Estate of her deceased child Baby Doe I, & on behalf of all others similarly situated; John Doe II; John Doe III; John Doe IV; John Doe V; Jane Doe II; Jane Doe III; John Doe VI; John Doe VII; John Doe VIII; John Doe IX; John Doe X; John Doe XI, on behalf of themselves & all others similarly situated & Louisa Benson on behalf of herself & the general public, Plaintiffs-Appellants,v.UNOCAL CORPORATION, a California Corporation; Total S.A., a Foreign Corporation; John Imle, an individual; Roger C. Beach, an individual, Defendants-Appellees.John Roe III; John Roe VII; John Roe VIII; John Roe X, Plaintiffs-Appellants,v.Unocal Corporation; Union Oil Company Of California, Defendants-Appellees.
No. 00-56603.
No. 00-56628.
D.C. No. CV-96-06959-RSWL.
D.C. No. CV-96-06112-RSWL.
United States Court of Appeals, Ninth Circuit.
February 14, 2003.

Julie Shaprio, Tacoma, WA, Anne Richardson, Hadsell & Stormer, Pasadena, CA, Jennifer Green, New York, NY, Judith Brown Chomsky, Elkins Park, PA, Paul L. Hoffman, Schonbrun, DeSimone, Seplow, Harris and Hoffman, LLP, Venice, CA, Katharine J. Redford, Washington, DC, for Plaintiffs-Appellants.
Edwin V. Woodsome, Jr., Howrey, Simon, Arnold & White, LLP, Peter H. Mason, Fulbright & Jaworski, Los Angeles, CA, for Defendants-Appellees.
Christhoper E. Krafchak, Krafchak & Associates, Los Angeles, CA, Terry Collingsworth, Washington, DC, Joseph C. Kohn, Kohn, Swift & Graf, P.C., Philadelphia, PA, Cristobal Bonifaz, Law Offices of Cristobal Bonifaz, Amherst, MA, for Plaintiffs-Appellants.
Daniel P. Collins, Munger, Tolles & Olson, Los Angeles, CA, Kristin L. Myles, Munger, Tolles & Olson, LLP, San Francisco, CA, Edwin V. Woodsome, Jr., Howrey, Simon, Arnold & White, LLP, Los Angeles, CA, for Defendants-Appellees.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judges Wardlaw, Paez and Berzon were recused